DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The amendments filed 08/02/2021 have been entered. Claims 1-4, 6-8, 10, 12-17, 20, 22-24, and 26 remain pending in the application.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-8, 10, 12-17, 20, 22-24, and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-16, 20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Hsu (US 2013/0050847, of record).
Regarding claim 14, Hsu discloses an imaging lens assembly (see Fig 19) comprising, sequentially from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens and a fifth lens, (see Fig 19; lens 1010, 1020, 1030, 1040, 1050 are placed from a left side/object side towards a right/image side) wherein, the first lens has a positive refractive power, and an object-side surface of the first lens is a convex surface (see Fig 19; Table 19; first lens has a power of 1/2.81 and is convex on its object side surface); the second lens has a negative refractive power (see Table 19; second lens has negative power of 1/-9.57); the third lens has a positive refractive power or a negative refractive power (see Table 19; third lens has negative power of 1/-10.75); the fourth lens has a positive refractive power or a negative refractive power (see Table 19; fourth lens has a positive refractive power of 1/1.52); the fifth lens has a negative refractive power (see Table 19; fifth lens has a negative refractive power of 1/-1.75); and an effective focal length f of the imaging lens assembly and a combined focal length f12 of the first lens and the second lens (see Table 19; effective focal length f12=(1/2.81 + 1/-9.57)^-1 =3.978) satisfy: 0.7<f/f12<1.0 (see Table 19; f=2.89; f/f12= 2.89/3.978=0.73), and wherein, 4.0<f1/CT1<6.0 (see Table 19; f1/CT1= 2.81/0.532 = 5.28), f1 is an effective focal length of the first lens (see Table 19; f1= 2.81), and CT1 is a center thickness of the first lens (see Table 19; CT1= 0.532).
Regarding claim 15, Hsu discloses the imaging lens assembly according to claim 14 (see Fig 19), wherein, an image-side surface of the fifth lens is a concave surface at a paraxial position and changes from concave to convex as the image-side surface moves away from an optical axis (see Fig 19; fifth lens is concave at a paraxial position and changes from concave to convex as side moves away from optical axis).
Regarding claim 16, Hsu discloses the imaging lens assembly according to claim 14 (see Fig 19), wherein, 0.5<R2/R3<2.0, R2 is a radius of curvature of an image-side surface of the first lens, and R3 is a radius of curvature of an object-side surface of the second lens  (see Table 19; R2/R3 = -11.14/-6.662 = 1.672).
Regarding claim 20, Hsu discloses the imaging lens assembly according to claim 14 (see Fig 19), wherein, -1.0<f/f2<-0.3, f is the effective focal length of the imaging lens assembly, and f2 is an effective focal length of the second lens (see Table 19; f/f2 = 2.89/-9.57 = -0.302).
Regarding claim 23, Hsu discloses the imaging lens assembly according to claim 14 (see Fig 19), wherein, R1/R2 < 0.5, R1 is a radius of curvature of the object-side surface of the first lens, and R2 is a radius of curvature of an image-side surface of the first lens (see Table 19; R1/R2 = 1.74/-11.14 = -0.156 < 0.5).
Claims 14, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Son (US 2016/0161720).
Regarding claim 14, Son discloses an imaging lens assembly (see Fig 11) comprising, sequentially from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens and a fifth lens, (see Fig 19; lens 310, 320, 330, 340, 350 are placed from a left side/object side towards a right/image side) wherein, the first lens has a positive 
Regarding claim 24, Son discloses the imaging lens assembly according to claim 14 (see Fig 11), wherein, 1.0<f/R4<2.0 (see Table 1; see Fig 14; f/R4= 3.5213/2.2310= 1.57), f is the effective focal length of the imaging lens assembly (see Fig 14; see Table 1; f=3.5213), and R4 is a radius of curvature of an image-side surface of the second lens (see Fig 14; see Table 1; R4=2.2310). 
Regarding claim 26, Son discloses the imaging lens assembly according to claim 15 (see Fig 11), wherein, TTL/ImgH<1.6 (see Fig 14; see Table 1; 3.94/3.0385= 1.3), TTL is an axial distance from the object-side surface of the first lens to an image plane (see Table 1; .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2013/0050847, of record).
Regarding claim 1, Hsu discloses an imaging lens assembly (see Fig 9) comprising, sequentially from an object side to an image side, a first lens, a second lens, a third lens, a fourth lens and a fifth lens (see Fig 9; elements 510, 520, 530, 540, 550 respectively), wherein an effective focal length f of the imaging lens assembly and an entrance pupil diameter EPD of the imaging lens assembly satisfy: f/EFD < 1.8 (see Table 9; Fno or f/EPD =1.75) wherein, 4.0<f1/CT1<6.0 (see Table 9; f1/CT1 = 3.11/.559 = 5.56), f1 is an effective focal length of the first lens (see Table 9; f1 = 3.11), and CT1 is a center thickness of the first lens (see Table 9; CT1 = 0.559).
Hsu does not disclose an incident angle of a chief ray corresponding to a maximal field- of-view incident on an object-side surface of the fourth lens CRA4 < 15°. It is well 
Regarding claim 2, Hsu further discloses the imaging lens assembly according to claim 1 (see Fig 9), wherein the first lens 510 has a positive refractive power, and an object-side surface of the first lens is a convex surface (Para [0037]); the second lens 520 has a negative refractive power (Para [0038]); the third lens 530 has a positive refractive power or a negative refractive power (Para [0039]); the fourth lens 540 has a positive refractive power or a negative refractive power (Para [0040]); and the fifth lens 550 has a negative refractive power (Para [0041]), and an image-side surface of the fifth lens is a concave surface at a paraxial position and changes from concave to convex as the image-side 
Regarding claim 10, Hsu discloses the imaging lens assembly according to claim 2 (see Fig 9), wherein, R1/R2<0.5, R1 is a radius of curvature of an object-side surface of the first lens, and R2 is a radius of curvature of an image-side surface of the first lens (see Table 9; R1/R2 = 1.725/-79.3845= -0.0217).
Regarding claim 12, Hsu discloses the imaging lens assembly according to claim 2 (see Fig 9), wherein, |f/R7| <1.0, f is the effective focal length of the imaging lens assembly, and R7 is a radius of curvature of the object-side surface of the fourth lens (see Table 9; f= 2.90, R7= -3.63; f/R7 = 0.799).
Allowable Subject Matter
Claims 3, 4, 6-8, 13, 17 and 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following are statements of reasons for the indication of allowable subject matter.
Regarding claim 3, the prior art does not anticipate or render obvious wherein, 0.5<R2/R3<2.0, R2 is a radius of curvature of an image-side surface of the first lens, and R3 is a radius of curvature of an object-side surface of the second lens, along with the structural limitations positively recited in claim 1 and intervening claim 2.
Claim 4 is objected to due to its dependency
Regarding claim 6, the prior art does not anticipate or render obvious wherein, 1.0<f/f1<1.5, f is the effective focal length of the imaging lens assembly, and f1 is an 
Claim 7 is objected to due to its dependency
Regarding claim 8, the prior art does not anticipate or render obvious wherein, -2.0<f/f5<-0.7, f is the effective focal length of the imaging lens assembly, and f5 is an effective focal length of the fifth lens along with the structural limitations positively recited in claim 1.
Regarding claim 13, the prior art does not anticipate or render obvious wherein, TTL/ImgH <1.6, TTL is an axial distance from the object-side surface of the first lens to an image plane, and ImgH is half of a diagonal length of an effective pixel area on the image plane along with the structural limitations positively recited in claim 1 and intervening claim 2.
Regarding claim 17, the prior art does not anticipate or render obvious wherein, 5.5<f/CT4<7.0, f is the effective focal length of the imaging lens assembly, and CT4 is a center thickness of the fourth lens along with the structural limitations positively recited in claim 14 and intervening claim 16.
Regarding claim 22, the prior art does not anticipate or render obvious wherein, the effective focal length f of the imaging lens assembly and an entrance pupil diameter EPD of the imaging lens assembly satisfy: f/EPD<1.8, and an incident angle of a chief ray corresponding to a maximal field-of-view incident on an object-side surface of the fourth lens CRA4< 15°, along with the structural limitations positively recited in claim 14 and intervening claim 15. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.A.S./Examiner, Art Unit 2872     

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872